Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2015

                                       No. 04-15-00288-CV

                                     Eduardo BENAVIDES,
                                           Appellant

                                                 v.

                                         Julia BENNETT,
                                              Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-16084
                            Honorable Larry Noll, Judge Presiding


                                          ORDER
       On July 22, 2015, this court mailed a free copy of the reporter’s record to appellant and
informed him that his brief was due on September 4, 2015. Neither the brief nor a motion for
extension of time has been filed. Appellant is appearing pro se.

        It is therefore ORDERED that appellant file his appellate brief no later than October 5,
2015. If appellant fails to file the brief by this date or fails to reasonably explain the reason for
his failure to do so, this appeal will be dismissed for want of prosecution. TEX. R. APP. P.
38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on appellant by
certified mail, return receipt requested, and by United States mail.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court